Filed 12/18/19
                           CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                    DIVISION THREE


PG&E “SAN BRUNO FIRE” CASES

                                                   A152330

                                                   (San Mateo County
                                                   Super. Ct. No. JCCP4648)



        This appeal arises from the settlement of several shareholder derivative lawsuits
filed against the management of Pacific Gas & Electric Corporation and Pacific Gas and
Electric Company (collectively referred to as “PG&E”) regarding the 2010 pipeline
explosion in San Bruno. The lawsuits were consolidated as part of the PG&E San Bruno
Fire Derivative Cases and resolved by a settlement agreement that provided for settling
plaintiffs’ counsel to be paid in the aggregate $25 million in attorney fees and $500,000
in costs.
        By his notice of appeal filed on August 30, 2017, settling plaintiff Gary Sender
(Sender) seeks to challenge the court’s allocation determination embodied in three orders
issued on April 17, 21, and 24, 2017. The appeal is opposed by respondents Hind Bou-
Salman (Bou-Salman) and Louis Marini (Marini), two other settling plaintiffs, who seek
dismissal of the appeal on various grounds. We dismiss the appeal as the operative
settlement agreement unequivocally deems the trial court’s allocation determination to be
final and not subject to appellate review.
                                             FACTS
        We set forth only those facts necessary to give context to our ruling.



                                               1
       Following the 2010 San Bruno pipeline explosion, area residents filed numerous
lawsuits seeking to recover damages for personal injuries and property damage. The
residents’ lawsuits were coordinated as JCCP No. 4648 and assigned to a trial court for
all purposes. Subsequently, PG&E shareholders Sender, Bou-Salman, and Marini
(hereinafter also collectively referred to as plaintiffs) filed derivative lawsuits against the
management of PG&E, which lawsuits were coordinated with the residents’ lawsuits as
well as additional shareholders’ derivative lawsuits.
       In March 2017, plaintiffs, by named lead co-counsel Cotchett, Pitre & McCarthy,
LLP and Hagens Berman Sobol Shapiro LLP,1 filed a motion asking the trial court for
preliminary approval of a settlement agreement that resolved their shareholder derivative
lawsuits, as well as certain additional shareholders’ derivative lawsuits. The stipulation
of settlement included the following definitions:
              “1.9 ‘Final’ means the time when a judgment that has not been reversed,
       vacated, or modified in any way is no longer subject to appellate review, either
       because of disposition on appeal and conclusion of the appellate process
       (including potential writ proceedings) or because of passage, without action, of
       time for seeking appellate or writ review. More specifically, it is that situation
       when (1) either no appeal or petition for review by writ has been filed and the time
       has passed for any notice of appeal or writ petition to be timely filed from the
       Judgment; or (2) if an appeal has been filed, the court of appeal has either
       affirmed the Judgment or dismissed that appeal and the time for any
       reconsideration or further appellate review has passed; or (3) a higher court has
       granted further appellate review and that court has either affirmed the underlying
       Judgment or affirmed the court of appeal’s decision affirming the Judgment or
       dismissing the appeal or writ proceeding, and the time for any reconsideration or
       further appellate review has passed.




1
        In the third amended consolidated derivative complaint, the operative pleading,
Sender was represented by listed counsel Hagens Berman Sobel Shapiro LLP, Rigrodsky
& Long, P.A., and The Law Offices of Debra S. Goodman; Bou-Salman was represented
by listed counsel Cotchett, Pitre & McCarthy, LLP and the Law Office of Michael D.
Liberty; and Marini, individually and as Trustee of the Louis R. Marini and Leona A.
Marini 2012 Trust, was represented by listed counsel Corey, Luzaich, DeGhetaldi,
Nastari, & Riddle LLP.

                                               2
            “1.17 ‘Plaintiffs in the Additional Derivative Cases’ means PG&E
      Corporation shareholders Andrew Bushkin, Iron Workers Mid-South Pension
      Fund, and Bruce Tellardin.

             “1.18 ‘Related Persons’ means . . . attorneys . . .

             “1.21 ‘Releasing Persons’ means . . . the Settling Plaintiffs . . . and each
      and all of their Related Persons.

             “1.27 ‘Settling Parties’ means, collectively, each of the Settling Plaintiffs
      (on behalf of themselves and derivatively on behalf of PG&E), the SLC, PG&E,
      and the Settling Defendants.

            “1.28 ‘Settling Plaintiffs’ means, collectively, Hind Bou-Salman, Gary
      Sender . . . Louis Marini.

            “1.29 ‘Settling Plaintiffs’ Counsel’ means: (i) Cotchett, Pitre & McCarthy,
      LLP; and (ii) Hagens Berman Sobol Shapiro LLP.”

The settlement agreement’s substantive paragraphs provided, in pertinent part:
              “2.1 Settlement Amount. In consideration of the Settlement, and subject
      to the terms and conditions of this Stipulation, the Settling Defendants shall cause
      to be paid by their insurance carriers ninety million dollars ($90,000,000.00) in
      unrestricted funds (the ‘Settlement Amount’) to PG&E . . . . Such payment shall
      be due regardless of the existence of any appeals or objections to any aspect of the
      Settlement, including without limitation any appeals or objections to the
      Settlement itself, the Court’s approval of any Fee and Expense Award or the
      Court’s approval of any allocation of any Fee and Expenses Award among counsel
      for Plaintiffs in the Action and the Additional Derivative Cases. [¶] . . . [¶]

             “6.1 . . . Settling Plaintiffs intend to seek a Fee and Expense Award from
      the Court in an amount not to exceed twenty-five million dollars ($25,000,000.00)
      for fees and five hundred thousand dollars ($500,000.00) in costs. PG&E
      Corporation agrees it will pay to Settling Plaintiffs’ Counsel a Fee and Expense
      Award in an amount up to twenty-five million dollars ($25,000,000.00) for fees,
      and up to five hundred thousand dollars ($500,000.00) in costs, to be paid from the
      Settlement Amount, if and as ordered by and subject to the approval of the Court.

             “6.2. Approval by the Court of the Fee and Expense Award shall not be a
      precondition to approval of the Settlement or dismissal of the San Bruno Fire
      Derivative Cases or the Additional Derivative Cases in accordance with this
      Settlement. The Settling Plaintiffs may not cancel or terminate this Settlement


                                            3
       based on the Court’s or any appellate court’s ruling with respect to attorneys’ fees
       and/or expenses. Any appeal relating to an award of attorneys’ fees or expenses
       will not affect the finality of the Settlement, the Judgment or the releases provided
       herein. The application for a Fee and Expense Award may be considered
       separately from the proposed Settlement. [¶] . . . [¶]

              “6.7. In the event that the Judgment fails to become Final, or, as the result
       of any proceeding or successful collateral attack, the Fee and Expense Award is
       reduced or reversed, if the Settlement itself is voided by any party as provided
       herein or by the terms of the Settlement, or if the Settlement is later reversed by
       any court of competent and valid jurisdiction, then it shall be Settling Plaintiffs’
       Counsel’s several obligations to make appropriate refunds to PG&E Corporation
       or any Settling Defendants’ insurance carriers that made payments of any portion
       of the Fee and Expense Award within fifteen (15) business days.” [¶] . . . [¶]

              “9.1 The Settling Parties have agreed to a process pursuant to which
       counsel to Plaintiffs in the Additional Derivative Cases may receive funds from
       this Fee and Expense Award; specifically, counsel to Plaintiffs in the Additional
       Derivat[iv]e Cases may either come to agreement with Settling Plaintiffs’ Counsel
       on the amount of their distribution, or may make an application for an award of
       fees and costs to [Hon. Daniel R. Weinstein (Ret.), Hon. Zerne P. Haning III (Ret.)
       and Hon. Edward A. Panelli (Ret.)] (‘the Panel’), at a time and in a format deemed
       appropriate by the Panel. The Panel will issue a decision on the allocation of the
       Fee and Expense Award that will be subject to Final approval by Court. The
       Court’s determination on allocation shall be final and nonappealable. In either
       event, funds may not be disbursed from the Fee and Expense Award to counsel for
       Plaintiffs in the Additional Derivative Cases until the applicable matter(s) are
       dismissed with prejudice, and any time to appeal has run.”

       PG&E gave notice of the proposed settlement pursuant to the court order issued on
April 26, 2017, which included the following information regarding how to object to the
settlement and the consequences of a failure to file an objection:
       “Any Current PG&E Shareholder who does not make his, her, or its objection in
       the manner provided in the preceding paragraph of this Preliminary Approval
       Order and as described in the Notice shall be bound by the Judgment entered and
       the releases to be given as part of the Settlement, and deemed to have waived such
       objection and shall forever be foreclosed from (i) making any objections to the
       fairness, adequacy, or reasonableness of the Settlement; and (ii) making any
       objections to the fairness and reasonableness of the Fee and Expense Award.”




                                             4
The April 26, 2017 order also provided notice that a settlement hearing was scheduled for
July 18, 2017, at which time the court would consider final approval of the settlement and
whether to approve plaintiffs’ application for an award of attorney fees and costs.
       On May 17, 2017, the trial court issued an order addressing its prospective
allocation of attorney fees and costs, stating as follows:
              “The court issued and emailed all plaintiffs’ counsel requesting all time and
       costs records within two weeks from the date of that email sent on May 8, 2017.
       This minute order modifies that order in that the court will find that all such
       documents submitted, including any briefing by counsel, will be lodged with the
       court and not filed. The court specifically rules that these documents are
       confidential and that the court has made the necessary determination set forth in
       California Rules of Court 2.550 and 2.551 that there is no public interest in said
       documents and that the documents submitted are solely for the court’s
       determination as to allocation of fees and costs to be awarded. Additionally, the
       court will set a separate hearing for determination and allocation of attorney’s fees
       and costs subsequent to the final approval hearing on the settlement now
       scheduled for July 18, 2017 at 9:00 a.m. in Department 7 of the Superior Court.
       Counsel will meet and confer with the court to select a new date for that
       hearing.”

       Thereafter, on June 27, plaintiffs filed a motion, to be heard at the scheduled July
18 hearing, asking the court to give final approval of the settlement and enter judgment
accordingly. As part of the motion papers, plaintiffs’ lead counsel informed the court of
counsel’s understanding of the May 17 court order:
              “Pursuant to the Court’s Minute Order dated May 17, 2017 directing
       Plaintiffs’ Counsel to lodge their time and expense reports and any briefing with
       the Court to assist in its determination of an award and allocation of fees and
       expenses, [counsel] understand the Court will determine the allocation of any
       award at a later time, and separate and apart from the motion on final approval set
       for hearing on July 18, 2017. [Counsel] also note that, pursuant to the
       Settlement, all Plaintiffs’ Counsel agreed to and are currently participating in a
       binding arbitration regarding the allocation of fees and expenses, though no
       decision has been issued and any decision is subject to this Court’s own review
       and approval.”

       At the July 18 hearing, the trial court stated that proper notice of the proposed
settlement had been provided, none of the shareholders had opposed the proposed



                                              5
settlement, and no other opposition had been filed. The trial court asked Justice Haning,
a member of the panel chosen to make the attorney fees allocation recommendation, to
comment, without invading the “privilege of mediation,” on plaintiffs’ request for the
aggregate sum of $25 million in attorney fees. Justice Haning set forth the factors that
had been considered, noting that the “mediators support[ed] and recommend[ed] the
gross fee amount,” the parties agreed to this amount, and the mediators had not yet
decided on “allocation.” The trial court then explained its reasons for approving the
settlement, including the aggregate award of attorney fees. The court stated it would
retain jurisdiction to resolve the fee allocation issue; “The special masters are going to
work to hopefully reach a resolution, but the Court will reach that final decision.”
       The July 18 judgment provided, in pertinent part, as follows:
              “This Judgment incorporates by reference the definitions in the Stipulation,
       and all terms used herein shall have the same meanings as set forth in the
       Stipulation, unless otherwise set forth herein. [¶] . .

               “The Court hereby approves the Settlement as set forth in the Stipulation as
       fair, reasonable, adequate, and in the best interests of PG&E and the shareholders
       of PG&E Corporation, and directs that the Settlement be consummated in
       accordance with the terms and conditions set forth in the Stipulation.

              “The Court hereby dismisses on the merits and with prejudice the Action
       and all Released Claims. . . .

               “Upon the Effective Date, all Releasing Parties shall have and by operation
       of this Judgment shall be deemed to have, fully, finally, and forever waived,
       released, relinquished, discharged, and dismissed any and all Released Claims
       against the Released Persons.

               “Upon the Effective Date, all Releasing Parties shall have and by operation
       of this Judgment shall be deemed to have covenanted not to sue the Released
       Persons with respect to the Released Claims, and shall be forever barred and
       enjoined from commencing, prosecuting, instigating or in any way participating in
       the commencement or prosecution, in any court of law or equity, arbitration
       tribunal, or administrative or other forum, of any Released Claims against any
       of the Released Persons and of all claims arising out of, relating to, or any way
       connected with the institution, prosecution, assertion, settlement, or resolution of
       the Action, the Additional Derivative Cases or the Released Claims. [¶] . . . [¶]


                                              6
                “The Court hereby approves an aggregate Fee and Expense Award in the
      amount of twenty-five million five hundred thousand dollars ($25,500,000.00) in
      accordance with the terms of the Stipulation, finds that such Fee and Expense
      Award is fair and reasonable, and directs said amount to be paid to Settling
      Plaintiffs’ Counsel as provided in the Stipulation, such amounts to cover all fees
      and expenses of Plaintiffs’ Counsel in the Additional Derivative Claims as well.
      [¶] . . . [¶]

            “The Court hereby retains jurisdiction pursuant to CCP section 664.6 to
      enforce the terms of the settlement . . . . [¶] . . . [¶]

             “Judgment shall be, and hereby is, entered dismissing the Action with
      prejudice and on the merits. The Court finds that this Judgment is a final,
      appealable judgment and should be entered in accordance with applicable law.”

      No notice of appeal was filed from the July 18, 2017 judgment.
      2.     August 17, 2017 Order
      One month after entry of the judgment, and without any further hearings, on
August 17, 2017 the trial court issued its “Final Order of the Court Allocating Attorneys’
Fees and Costs Pursuant to Final Approval of Settlement”:
              “This order follows the approval of the Shareholder Derivative Action on
      July 18, 2017. At that time the court continued its jurisdiction to make a final
      allocation of the $25 Million in attorneys’ fees and $500,000 in costs incurred
      pursuant to the approved settlement. The court has now received the
      recommendation of the three special masters as well[ ] as numerous records from
      plaintiffs’ counsel. The court wishes to thank the special masters for their
      combined efforts in resolving the underlying dispute and this fee and cost
      allocation. This court has no doubt that this case would never have resolved but
      for their tireless efforts.

              “The court certainly echoes the sentiments of the special masters as to the
      factors it has considered in issuing this final order. Those factors include but are
      not limited to the following: the results and benefits achieved by counsel; the
      amount of time and efforts of counsel; the relative complexity of this litigation; the
      risks incurred by counsel including the uncertainty of any recovery in a
      shareholder derivative action and the expenses advanced in furtherance of the
      litigation.




                                            7
              “And although the court expressed some uncertainty during the preliminary
       approval hearing, it became abundantly clear that to the court, the most important
       considerations in approving the settlement were the corporate therapeutics that
       PG&E agreed to implement ensuring the continuing safety of San Bruno and the
       County of San Mateo. Additionally, these corrective actions will benefit the
       company and all the communities it serves in the future. The opinions of Drs.
       Michael [Klausner] and David Larcker were a major part of the court’s
       consideration – and this was advanced by two law firms: The Cotchett firm and
       The Corey firm. The court also notes that two of the requests apply to cases filed
       in other courts that were stayed pending the results of this coordinated proceeding.

              “The court also notes that it has been the sole judge in this coordinated
       proceeding since April, 2011. The court is acutely aware of the participation and
       contribution of all counsel and this fee and cost award reflects that determination
       by the court. The court therefore makes the final and non-appealable order of
       attorney’s fees and costs. This allocation applies to the named firms and all
       associated counsel.”

The court’s order lists the name of each counsel and the sums awarded for attorney fees
and costs.
       3.     August 21, 2017 Order
       On August 21, 2017, the trial court entered the following order:
              “The court has just received a letter from Frank Pitre requesting
       direction from the court given the conflicting requests for the funds now being
       held in trust. In its order of August 17, 2017 the court indicated that the order
       applied to ‘all named firms and all associated counsel.’ Thus, the allocation to
       the Berman firm includes any payment due to Mr. Ri[g]rodsky and Ms. Goodman.
       The court carefully reviewed all submissions from counsel and the
       recommendations of the special masters in making its final order of August 17.
       As the court noted in that order, the order was final and non-appealable. The
       court is aware that all counsel have waited many years for the matter to
       conclude and the court once again expresses its gratitude for the efforts of all
       counsel in reaching this successful conclusion. The court now orders the Law
       Offices of Cotchett, Pitre and McCarthy to immediately distribute the funds it now
       holds in trust in conformity with the court’s August 17, 2017 order.”

       4.     August 24, 2017 Order

       On August 24, 2017, the trial court issued another order, in which it stated as
follows:


                                             8
               “The court has just received an inquiry from the three special masters
       indicating that certain plaintiffs’ counsel asked the three special mediators to
       release their recommendations to the court concerning the court’s allocation of
       attorney fees and costs. The court notes that it has carefully avoided any matter
       subject to the mediation privilege pursuant to [E]vidence [C]ode section[s] 1115,
       1119. The court further notes that the court ordered, at the request of plaintiffs’
       counsel, that the issue of fee and cost allocation would be first submitted to the
       special masters with a recommendation solely to the court. The final
       determination of the allocation of fees and costs has always rested solely with the
       court. The court has previously indicated that it considered the recommendations
       of the special masters as one of the factors in making the final order of allocation.
       This recommendation is also subject to the mediation privilege and the court
       orders that none of the special [m]asters release their report and recommendations
       to any counsel. The court appreciates the efforts of counsel in resolving this
       matter. This, however, must be the final inquiry and the court will issue no further
       orders on the subject and allow[ ] no further communication with either the court
       or the special masters. The court once again refers counsel to its final order
       clarifying that the court, and only the court, would make the final allocation of
       fees and costs. The court will not consider any further application or motion on
       this subject.”

       On August 30, 2017, Sender filed a timely notice of appeal challenging the August
17, 21, and 24, 2017 orders, which are appealable as orders made after an appealable
judgment entered on July 18, 2017. (Code Civ. Proc., § 904.1, subds. (a), (b), see
McConnell v. Merrill Lynch, Pierce, Fenner & Smith, Inc. (1985) 176 Cal. App. 3d 480,
487.) Sender’s listed counsel Hagens Berman Sobel Shapiro LLP, Rigrodsky & Long,
P.A., and The Law Office of Debra S. Goodman P.C., filed an amended notice of appeal
on October 24, 2017, naming Sender as appellant and adding counsel as additional
appellants. Because Sender’s appeal is properly before us based on his August 30, 2017
notice, and for purposes of this appeal Sender stands in the shoes of counsel, we dismiss
the appeal based on the October 24, 2017 notice of appeal as unnecessary.
                                       DISCUSSION
       Appellant, a settling plaintiff, challenges, on various grounds, the trial court’s
allocation of attorney fees and costs, as embodied in the court’s three orders issued in
August 2017. Respondents Bou-Salmon and Marini, two other settling plaintiffs, have



                                              9
filed separate motions to dismiss the appeal, and, renew their request for dismissal in
their responsive brief.
       We agree with respondents, and conclude that dismissal of appellant’s appeal is
mandated because he waived his right to appeal as part of the stipulation of settlement in
which the parties expressly and unequivocally agreed that the court’s “determination on
allocation shall be final and nonappealable.” (Italics added.) The fact that the parties
expressed their intent to waive their right to appeal in a “single sentence” does not lessen
its effect. The stipulation of settlement, when read in its entirety, demonstrates the
parties gave specific thought to the issue of appealability of the court’s allocation
decision. While the stipulation of settlement expressly contemplates appeals concerning
the court’s aggregate “Fee and Expense Award” (Paragraphs 6.2, 6.7), a separate
provision (Paragraph 9.1) sets forth the parties’ express agreement that the court’s
“allocation” of the “Fee and Expense Award” was to be final and “nonappealable.”
Moreover, while another provision of the stipulation of settlement also expressly
contemplates appeals concerning the aggregate award of attorney fees and costs despite
the global settlement (Paragraph 1.9), as noted, the parties purposefully included a
provision that the allocation of any such award was to be final and “nonappealable.”
       McConnell v. Merrill Lynch, Pierce, Fenner & Smith, Inc., supra, 176 Cal. App. 3d
480 (McConnell), a consumer class action case cited by respondents, is both instructive
and dispositive. The trial court in McConnell approved a settlement agreement that
provided for defendant to create a fund in a specified amount for the payment of claims
by class members, attorney fees, and administrative costs. (Id. at pp. 484–485.) The
agreement further provided that the trial court had complete discretion whether to refund
to defendant or make additional payments to class members if there were any monies
remaining in the settlement fund after the initial payment of claims, fees, and costs: “ ‘the
decision of the Court . . . to exercise its discretion to increase the amounts to be paid to
the class claimants . . . shall not be appealable by any of the parties to this Settlement
Agreement.’ ” (Id. at pp. 485–486.) Subsequently, the appellate court dismissed
defendant’s challenge to the court’s distribution of the excess settlement funds on the


                                              10
basis that the defendant had waived his right to appeal. (Id. at pp. 487–489.) We
conclude the McConnell language – “shall not be appealable” — is equivalent to the term
“nonappealable” used in the stipulation of settlement in this case. Hence, the same
outcome - dismissal of the appeal - is mandated. 2
       In opposing dismissal of his appeal, appellant’s overarching premise is that “[o]ne
sentence in the settlement document does not insulate the orders on review from appellate
scrutiny” because “[f]air process compels reversal here.” According to appellant, the
court committed structural errors, which cannot be waived, (1) by failing to allow
disclosure of the panel’s allocation recommendation to the parties with an opportunity to
brief and argue its effect at a hearing, and (2) by “ignoring the primacy of lodestar in
awarding fees,” in violation of the “core precepts of California attorney fee
jurisprudence.” At oral argument, appellant focused on the August 24 order in which the
trial court decided the panel’s allocation recommendation was subject to the mediation
privilege and ordered that the panel was not to release its recommendation to any
counsel. Appellant therefore asks us to reverse and remand for a new allocation
proceeding, with directions to the trial court to (1) reveal the panel’s allocation
recommendation and allow the parties to brief and argue its effect, (2) conduct a lodestar
calculation for each firm being awarded fees, and (3) if necessary, “obtain more
information from the fee applicants.”
       However, appellant’s argument misconstrues the issue before us, which is whether
appellant waived his right to appeal the August 2017 orders. “It is well-settled that a


2
       Despite respondents’ citation to McConnell in both their separate motion to
dismiss and responsive brief, appellant fails to address the case in either his opposition to
the motion to dismiss or his reply brief. Instead, appellant relies on Ruiz v. California
State Automobile. Assn. Inter-Insurance Bureau (2013) 222 Cal. App. 4th 596 (Ruiz), for
the general proposition that a waiver of the right to appeal must be clear and express.
However, the Ruiz court specifically discusses McConnell and acknowledges that, given
the language used in McConnell, “it is not surprising that when the defendant [in that
case] later attempted to appeal the trial court’s ruling [on the distribution of the excess
funds], the court held that the defendant had waived his right to appeal, and dismissed.”
(Ruiz, supra, at p. 604.)

                                              11
party may expressly waive its right to appeal subject to only a few conditions: [¶] 1. The
attorney must have the authority to waive a party's right to appeal. [¶] 2. The waiver must
be express and not implied. [¶] 3. The waiver must not have been improperly coerced by
the trial judge. [Citation.]” (McConnell, supra, 176 Cal.App.3d at p. 488.) Appellant
has failed to demonstrate that any of the conditions apply in this case so as to preclude
our giving effect to his waiver of appeal. He contends only that appellate review is
mandated because of the aforementioned alleged structural errors, and requests the
remedy of reversal and remand for a new allocation. However, the settlement agreement
did not require the court to reveal the panel’s allocation recommendation, hold a hearing
to allow briefing and argument on that recommendation, or issue a decision specifying its
lodestar calculations. Rather, the entirety of the agreement regarding allocation was that
the issue would be considered by a panel of three retired justices, followed by the trial
court making its allocation determination, which “shall be final and nonappealable.” In
addition, as made clear in its August 17 order, the court provided appellant with the
opportunity to produce billing records and briefings to assist the court in making its
allocation. Thus, even assuming any merit to appellant’s substantive claims, we could
not grant him the requested relief as he expressly waived his right to appeal the trial
court’s allocation determination.
       In sum, we conclude dismissal of the appeal of the August 2017 orders is required
because appellant waived his right to appeal the trial court’s allocation decision by
express agreement in the stipulation of settlement. In light of our determination, we do
not address any other grounds for dismissal presented in respondents’ brief or separate
motions to dismiss the appeal and amended appeal, and we deny as moot respondents’
separate motions to strike certain declarations submitted in opposition to the motion to
dismiss and to augment the record.

                                      DISPOSITION
       The appeal, filed on August 30, 2017, and the amended appeal, filed on October
24, 2017, are dismissed. Respondents Hind Bou-Salman and Louis Marini’s separate


                                             12
motions to dismiss the appeal and amended appeal, to strike certain declarations
submitted in opposition to the motion to dismiss, and to augment the record, are denied.
Respondents Hind Bou-Salman and Louis Marini are awarded costs on appeal.




                                           13
                                               _________________________
                                               Petrou, J.


WE CONCUR:


_________________________
Siggins, P.J.


_________________________
Goode, J.*




*
 Retired Judge of the Superior Court of Contra Costa County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                          14
A152330/PG&E San Bruno Fire Derivative Cases
Trial Court: San Mateo County Superior Court

Trial Judge: Hon. Steven Dylina

Counsel:    Hagens, Berman, Sobol & Shapiro, Steven Berman, Kevin Green, for
                  Derivative Plaintiff.
            Corey, Luzaich, de Ghetaldi, Nastari & Riddle, Dario de Ghetaldi, for
                  Derivative Plaintiff.
            Cotchett, Pitre & McCarthy, Frank Pitre and Mark Molumphy, for
                  Derivative Plaintiff.

            Latham & Watkins, Robert Perrin, for Defendants.




                                         15